Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4, 6-10 and 15 are currently pending in the instant application.  Applicants have amended claims 1, 6, 10 and 15 and cancelled claims 5, 11-14 and 16-20 in the amendment filed on August 21, 2022.  Claims 3, 8 and 10 are objected and claims 1, 2, 4, 6, 7, 9 and 15 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application INDIA 201941036639, filed on September 12, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on August 21, 2022 is acknowledged.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    128
    346
    media_image1.png
    Greyscale

(43)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I) 
    PNG
    media_image2.png
    101
    388
    media_image2.png
    Greyscale
, wherein: there is prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was not extended or broadened in pursuant to M.P.E.P. § 803.02.  

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)
    	The non-elected subject matter withdrawn are the compounds of formula (I), claims 1-4, 6-10 and 15  (in-part) wherein:
All variables are as defined in claim 1 excluding the elected compound 
    PNG
    media_image1.png
    128
    346
    media_image1.png
    Greyscale
.
IV.	Rejections

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-7, 9, 10 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sasmal, et al. (WO 2019/207538 A1). Applicants claim 

    PNG
    media_image3.png
    400
    695
    media_image3.png
    Greyscale
wherein the SMARCA2/4 degrader is the elected compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
.


The Scope and Content of the Prior Art (MPEP §2141.01)
Sasmal, et al. teaches pyridazine derivatives as SMARCA2/4 degraders. The invention is represented by the general formula: 

    PNG
    media_image5.png
    87
    334
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    864
    620
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    137
    639
    media_image8.png
    Greyscale


(see pages 3-5).   The prior art also teaches that the SMARCA2/4 degraders can be used to treat diseases or conditions or disorders that are dependent upon SMARCA2/4 and have altered SMARCA2/4 including mutations and overexpression.  Such diseases or conditions wherein degradation of SMARCA2/4 proteins provides a benefit is cancer (see page 5, lines 15-30).  Examples of cancers dependent on SMARCA2/4 are breast cancer, prostate cancer, etc. (see pages 37-38).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sasmal, et al. and the instant invention is that the prior art does not teach the step of identifying the subject as a responder to treatment with at least one SMARCA2/4 degrader.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
The prior art teaches that the elected compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
can be used to treat various SMARCA2/4 dependent cancers such as prostate cancer but does not teach the step of identifying a subject who is susceptible to be treated by the above compounds. The prior art does teach that the diseases or conditions or disorders that are dependent upon SMARCA2/4 have altered SMARCA2/4 including mutations and overexpression.  Therefore, it is within one of ordinary skill in the art when attempting to treat a disease or condition to be able to identify a subject that needs to be treated via a mutation or overexpression.   For example, it is obvious to identify a subject in need of prostate cancer treatment  and then use the compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
for treating prostate cancer when the art teaches the use of the compound for treating various SMARCA2/4 dependent cancers (i.e., prostate) with a reasonable expectation of success.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to be able to identify a subject in need of treatment and then administering the compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
for treatment based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare the compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
 and then use the compound for treatment of SMARCA2/4 dependent prostate cancer instead of other cancers as seen in the prior art reference of Sasmal, et al. (WO 2019/207538 A1).  A strong prima facie obviousness has been established.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 6, 7, 9 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 9, 16, 17, 19, 20, 22, 26, 28, 29, 30 and 37-39 of copending US application 17/050,792.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image9.png
    471
    786
    media_image9.png
    Greyscale
wherein the elected compound is 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
.

Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims 

    PNG
    media_image10.png
    690
    758
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    254
    754
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    328
    684
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    385
    699
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    343
    700
    media_image14.png
    Greyscale

The copending application also claims the species 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
as compound 43 in claim 29.

Ascertaining the Differences Between the Instant Application and the Copending Application
	The difference between the instant method and the copending method is that the instant method comprises the step of “identifying the subject as a responder to treatment with at least one SMARCA2/4 degrader” which is not found in the method claims of the copending application.

Finding Prima Facie Obviousness
	The subgenus disease “prostate disease” of the instant application  encompasses the species disease “prostate cancer” in the copending application’s claim 39.  Both sets of claims have the species compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
which are SMARCA2/4 degraders and can be used for the same utility.  The step of identifying a subject who can be treated by the use of the compounds is normal practice when treating a disease or disorder and within one of ordinary skill in the art.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the use of the compound 
    PNG
    media_image4.png
    123
    340
    media_image4.png
    Greyscale
for treating prostate cancer as seen in the instant application since the scope in the copending application already claims this subject matter.  As a result, the claims are rejected under obviousness-type double patenting.

V.	Objections
Dependent Claim Objections
Dependent Claims 3, 8 and 10 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

VI.  	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626